Ml-ff 333-/r 33V-/S- 3>5Wr
                    337*/jT ELECTRONIC RECORD 339-/C 33^*/£"
                                                                             Miscellaneous/Other Criminal
                                                                             including Misdemeanor or
COA#        10-15-00055-CR                                      OFFENSE:     Felony

            William Arthur Mcintosh v. The State of
STYLE:      Texas                                               COUNTY:      Ellis

TRIAL COURT:              40th District Court                                                    MOTION
TRIAL COURTS:             20084CR                                 FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. Bob Carroll                        DATE:
DISPOSITION:          DISMISSED                                   JUDGE:




DATE:         March 5, 2015

JUSTICE:      Scoggins                  PC            S   YES

PUBLISH:                                DNP:    YES


CLK RECORD:                                               SUPPCLKRECORD:
RPT RECORD:                                               SUPPRPTRECORD:
STATE BR:                                                 SUPP BR:
APPBR:                                                    PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                  CCA #       \li~tS TMU MQ *fg
             Pro s£                Petition                           Disposition:.

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                     JUDGE: _

DATE: ~3oU Z*\                    2.0/<                              SIGNED:.                     PC:
                 7*
JUDGE:     /^C                                                       PUBLISH:                    DNP:




                      MOTION FOR REHEARING IN                        MOTION FOR STAY OF MANDATE IS:

CCA IS:                     ON                                                              ON

JUDGE:                                                               JUDGE: